DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a CONTINUATION.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except for the one identified below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) and further in view of Williams US 2004/0245995 and {Patel (NPL) or Zinevitch US 9,826,263 or Filopovic US 2008/0039045}.     {prior art is from the Parent App unless cited in the PTO-892}
As per claim 1, the AAPA teaches a method of detecting common path distortion (CPD) in a hybrid-fiber coax (HFC) 2network that includes a headend, a coaxial cable plant, and a remote physical layer (PHY) device 3coupled between the headend and the coaxial cable plant (Para’s 2-7, 9-10), 
4the remote PHY device including a forward signal transmitter, a return signal receiver 5having an, a forward 6path defined between the forward signal transmitter and the forward leg, and a return path 7defined between the return signal receiver and the return leg (Para’s 1-7 and 9-10 teach remote PHY device, forward/return paths and a diplexer – they also refer to various prior art that teach the overall (and well-known) system components and typical designs), 
8the return signal receiver receiving a return signal from the coaxial cable plant via the return path, the forward signal transmitter providing a forward 10signal to the coaxial cable plant via the forward path (Para’s 1-7 and 9-10 put forth a common, well-known HFC system where there are inherently forward/return paths, the forward path being from the network and the return coming from the User’s house/cable box); 
13the return signal containing an actual CPD signal generated by an interaction between 14the forward signal and a CPD source in the coaxial cable plant (Para’s 2-7 and 9-10 teach CPD source(s) in the plant), 
the forward signal propagating 15from the remote PHY device to the CPD source and the actual CPD signal propagating from the 16CPD source to the remote PHY device all within a round-trip interval (Para’s 2-7 and 9-10 teach a CPD signal will be “relected” from the CPD source back through the network.  NOTE that one skilled can effectively define the Round Trip Interval as the time it takes the signal to be sent and then a reflection is received), 
but is silent on
adjustable capturing bandwidth, 
a diplexer having forward and return legs;
the 9return leg of the diplexer;
the forward leg of the diplexer, a 11portion of the forward signal leaking through the return leg of the diplexer and traveling over the 12return path to the return signal receiver
17said method comprising the steps of:  
18(a) adjusting the capturing bandwidth of the return signal receiver of the remote PHY 19device to include both the return signal and a range of frequencies of the leaked forward signal;  
20(b) operating the return signal receiver to synchronously capture the return signal and 21the range of frequencies of the leaked forward signal over a limited capture duration of at least 22the round-trip interval.
23(c) detecting the actual CPD signal by processing the leaked forward and the return 24signals captured in step (b).
Williams US 2004/0245995 (abstract) teaches a test signal into downstream signal (to houses) that mixes with the upstream signal  (Para’s 2-11, 20);
Common path distortion (CPD) is an impairment that afflicts two-way cable systems. Point contact diodes caused by metallic corrosion in the plant mix downstream signals. Some of the mixing products fall into an upstream frequency band where they interfere with upstream signals. A good way to locate the sources of CPD is to use a system that ranges the distance to source of CPD. One prior art system uses custom-built software and hardware, injects test signals into the downstream signal path, and looks for resulting mixing products on the upstream signal path. Unfortunately, some cable systems do not have any available vacant bandwidth for testing. Digital downstream signals, which are already being carried on the plant, can be used for testing by mixing them at the test location to create a local distortion signal. The local distortion signal may be processed with an actual distortion signal using cross-correlation to range a distance to a source of CPD. If vacant bandwidth is available for testing and improved method is disclosed using CW (continuous wave) signals. CW tones can be used with a local mixing process to range the distance to a source of CPD. This improved method allows off-the-shelf network analyzers with a time domain option to be used for ranging the distance to a source of CPD.   (Abstract)
Note also that Willams teaches (a) adjusting the capturing bandwidth of the return signal receiver of the remote PHY 19device to include both the return signal and a range of frequencies of the leaked forward signal” (See Abstract which teaches that the local distortion signal may be processed with an actual distortion signal) AND 20(b) operating the return signal receiver to synchronously capture the return signal and 21the range of frequencies of the leaked forward signal over a limited capture duration of at least 22the round-trip interval (Figure 3 shows that there is a capture of the return signal and range of frequencies of the leaked signal over a capture duration of a Round Trip Interval (see image on the PC which is the capture time for the Round Trip time/interval) and 23(c) detecting the actual CPD signal by processing the leaked forward and the return 24signals captured in step (b) – William teaches processing the leaked signals and forward signals to determine the actual CPD signal – Abstract, Figure 3).

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA , such that adjustable capturing bandwidth AND 17said method comprising the steps of:  18(a) adjusting the capturing bandwidth of the return signal receiver of the remote PHY 19device to include both the return signal and a range of frequencies of the leaked forward signal;  20(b) operating the return signal receiver to synchronously capture the return signal and 21the range of frequencies of the leaked forward signal over a limited capture duration of at least 22the round-trip interval, 23(c) detecting the actual CPD signal by processing the leaked forward and the return 24signals captured in step (b), to provide the ability to set a capture bandwidth for review by the technician and they to have the system calculate the the detection of the actual CPD signal as based on the leaked/return signals.
The AAPA and Williams are silent on “the 9return leg of the diplexer” and “the forward leg of the diplexer, a 11portion of the forward signal leaking through the return leg of the diplexer and traveling over the 12return path to the return signal receiver”, the examiner notes that a reflection/echo can be caused by myriad devices/issues (both the AAPA and Willams put forth ideas as to what can be causing these reflections/echos).  At least Patel or Zinecitch ‘263 or Filopovic teach reflections from devices/diplexer:
a.  Patel (See IDS of parent application) teaches that CPD can come from various devices, to include reflections from a diplexer 
“..Distortion products from the forward path amplifier should only be found in the forward path spectrum. It Is Important that the diplexer filtering is adequate so that those heats below 50Mhz do not pass through the High pass fitter and return via the Low pass filter. Figure 12 is a simplified electrical schematic of a part of a network showing forward and reverse amplifiers, H.P. and L.P, filters and the diodes (non-linearities} at connectors between amplifiers and at a splitter array. In the Oxford network CPD was found at points shown by diodes in the figure. It can be seen that any distortions produced at these non-linearities will go forward or reverse via appropriate diplexer branch”.    (Page 5)

b.  Zinecitch US 9,826,263 teaches that CPD signals/reflections can come from a poorly performing diplexer:   
Further, the level of third order IM products in the downstream cannot be used as a reliable indicator of CPD, because third order IM is generated at all amplifiers and only those amplifiers with, e.g., a poor performing diplex filter will produce CPD. Thus, in general, one cannot distinguish, among all amplifiers, which one is the CPD source. Lastly, the above predictive method does not directly identify a correct number and location of the CPD sources in the node.
c.  Filipovic et al. US 2008/0039045 teaches that there is Transmit Leakage Signal through a duplexer (which is similar to a diplexer) and said Transmit Leakage Signal makes it’s way into the return/receive path as seen in Figure 1:
[0026] On the receive path, antenna 130 receives signals transmitted by base stations and other interfering sources and provides a received signal. Duplexer 128 routes the received signal from antenna 130 to LNA 140. A portion of the transmit signal also leaks via duplexer 128 to LNA 140. The signal at the input of LNA 140 thus includes the received signal from antenna 130 as well as a transmit leakage signal from power amplifier 126.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a 9return leg of the diplexer AND the forward leg of the diplexer, a 11portion of the forward signal leaking through the return leg of the diplexer and traveling over the 12return path to the return signal receiver, to provide a leaked signal into the return which is used in the calculation to determine the location of the actual CPD.


As per claim 2, the combo teaches claim 1, wherein step (c) includes:  
2(i) generating from the captured leaked forward signal a reference CPD signal that  substantially simulates the actual CPD signal AND 39Attorney Ref. No.: 450-121PA-C(ii) performing a cross-correlation of the reference CPD signal and the captured return 5signal to produce a correlation peak associated with the actual CPD signal AND iii. detecting the actual CPD signal from the correlation peak. (See Williams’ abstract, teaches reference and actual CPD signals and correlating them)
[0031] To summarize, the local CPD source 338 is connected to the sample of the downstream signal 368, and used to create the local distortion signal 342. The local distortion signal 342 is stored on one channel of the digital acquisition unit 354. At the same time, a sample of the actual distortion signal 202 from the defective CPD-producing element is captured on another channel of the digital acquisition unit 354. The two traces are processed by a cross-correlator 372. The peak on the cross-correlation plot 360 shows the number of microseconds of delay between the actual distortion signal 202 and local distortion signal 342. The delay can be used to range the distance between the amplifier housing 302 and the source of CPD 324. Multiple sources of CPD can be identified by this test method.

  

As per claim 6, the combo teaches 16. The method as recited in claim 1, wherein step (a) includes adjusting the capturing 2bandwidth to about 409.6 MHz (The AAPA teaches HFC networks could increase up to 1794 MHz and also that the Return Bandwidth is upwards of 685Mhz, hence one skilled would desire to adjust the capture bandwidth to anywhere from a few Mhz up thru 685MHz (or to 1794MHz), whereupon 409.6MHz is included in that range).  

As per claim 7, the combo teaches 1claim 1, wherein step (a) includes adjusting the capturing 2bandwidth to about 204.8 MHz (The AAPA teaches HFC networks could increase up to 1794 MHz and also that the Return Bandwidth is upwards of 685MHz, hence one skilled would desire to adjust the capture bandwidth to anywhere from a few Mhz up thru 685MHz (or to 1794MHz), whereupon 409.6MHz is included in that range).  
As per claim 8, the combo teaches 1claim 1, wherein the range of frequencies of the leaked forward signal captured in step (b) is not greater than about 335.2 MHz (The AAPA teaches HFC networks could increase up to 1794 MHz and also that the Return Bandwidth is upwards of 685Mhz, hence one skilled would desire to adjust the capture bandwidth to anywhere from a few Mhz up thru 685MHz (or to 1794MHz), whereupon 409.6MHz is included in that range)  NOTE that the actual range would be less than the 685MHz and/or the 1794MHz.  
40Attorney Ref. No.: 450-121PA-C 

As per claim 9, the combo teaches claim 1, wherein the range of frequencies of the leaked forward 2signal captured in step (b) is at least about 48 MHz (See Williams, Figure 2 has 48MHz on the X-axis).  


As per claim 10, the combo teaches 1claim 1, wherein the capture of the return and the leaked 2forward signals in step (b) is performed over a capture duration of about 10 microseconds (Williams, figure 3 shows a computer display simulating a capture and is described below as showing the number of microseconds of delay, hence one skilled would use a capture duration of several microseconds, on the order of 10 microseconds or more/less).  
[0031] To summarize, the local CPD source 338 is connected to the sample of the downstream signal 368, and used to create the local distortion signal 342. The local distortion signal 342 is stored on one channel of the digital acquisition unit 354. At the same time, a sample of the actual distortion signal 202 from the defective CPD-producing element is captured on another channel of the digital acquisition unit 354. The two traces are processed by a cross-correlator 372. The peak on the cross-correlation plot 360 shows the number of microseconds of delay between the actual distortion signal 202 and local distortion signal 342. The delay can be used to range the distance between the amplifier housing 302 and the source of CPD 324. Multiple sources of CPD can be identified by this test method.


As per claim 11, the combo teaches 1claim 1, wherein the capture of the return and the leaked 2forward signals in step (b) is performed over a capture duration of about 20 microseconds (Williams, figure 3 shows a computer display simulating a capture and is described below as showing the number of microseconds of delay, hence one skilled would use a capture duration of several microseconds, on the order of 10 microseconds or more/less).  
[0031] To summarize, the local CPD source 338 is connected to the sample of the downstream signal 368, and used to create the local distortion signal 342. The local distortion signal 342 is stored on one channel of the digital acquisition unit 354. At the same time, a sample of the actual distortion signal 202 from the defective CPD-producing element is captured on another channel of the digital acquisition unit 354. The two traces are processed by a cross-correlator 372. The peak on the cross-correlation plot 360 shows the number of microseconds of delay between the actual distortion signal 202 and local distortion signal 342. The delay can be used to range the distance between the amplifier housing 302 and the source of CPD 324. Multiple sources of CPD can be identified by this test method.



Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) / Williams US 2004/0245995 / {Patel (NPL) or Zinevitch US 9,826,263 or Filopovic US 2008/0039045} and further in view of Zinevitch #2 US 2006/0248564
As per claim 3, the combo teaches 1claim 1, but is silent on further comprising the step of transmitting the return 2and the leaked forward signals captured in step (b) to the headend of the HFC network; and  3wherein step (c) is performed at the headend or in a device communicating with the headend.  (The AAPA and Williams teach that the signals are sent to the Headend and would be performed elsewhere in the network, ie. most likely at the Headend and/or in a computer at the Headend).
Zinevitch #2 (US 2006/0248564) teaches processing in the HFC Headend (See figure 1 which shows the Headend CPD radar receiving Forward Path Input and Return Path Inputs, and is located at the HFC Headend)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further comprising the step of transmitting the return 2and the leaked forward signals captured in step (b) to the headend of the HFC network; and  3wherein step (c) is performed at the headend or in a device communicating with the headend, to provide the ability to used the return/leaked signals to calculate the location of the actual CPD.


As per claim 13, the combo teaches 1claim 1, but is silent on further comprising the step of 2programming the adjustment of the capturing bandwidth in step (a) from a device at 3the headend or a device communicating with the headend.
See Zinevitch #2, (US 2006/0248564), figure 1 shows the signals being returned to the HFC HEADEND, where a computer or the CPD RADAR can process them.  Liu teaches adjusting the capture bandwidth filter).  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises the step of 2programming the adjustment of the capturing bandwidth in step (a) from a device at 3the headend or a device communicating with the headend, to provide the ability to change operational parameters in the capture computer (ie. up in the Headend so the technician won’t have to travel out to different sites to run tests).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) / Williams US 2004/0245995 / {Patel (NPL) or Zinevitch US 9,826,263 or Filopovic US 2008/0039045} and further in view of Liu US 2018/0048352
As per claim 5, the combo teaches 1claim 1, but is silent on wherein the capturing bandwidth of the return signal 2receiver is defined by a center frequency of a plurality of center frequencies, and wherein step (a) 3includes selecting one of the plurality of center frequencies as the center frequency of the 4capturing bandwidth.  
Note that Williams teaches a capturing bandwidth that is displayed on a computer for the technician to see/evaluate.
At least Liu (US 2018/0048352) teaches a tunable BPF that will allow one skilled to have a variable bandwidth (ie. for a center frequency) that is to be sampled, thusly there area  plurality of center frequencies and one can be selected, which reads on the claim:
[0205] FIG. 8 is a block diagram of the cable modem for locating impairment sources. In this figure, in addition to a tuner 811, a demodulator 812, a modulator 813, a medium access controller 814, a microprocessor 815, a memory 816 and a subscriber interface controller 817, as included in a general cable modem, the cable modem further contains a tunable bandpass filter 818 and an A/D converter 819. A sampler is included in the A/D converter 819. A signal receiver is constituted by the tuner 811, the demodulator 812 and the medium access controller 814. Synchronous message signals delivered in the cable network line are received by the signal receiver. The tunable bandpass filter 818 having a variable center frequency and a variable bandwidth is connected to a radio frequency port of the cable modem such that the interference signals within a specific frequency range reach the A/D converter 819 via the tunable bandpass filter 818. The A/D converter 819 is used for sampling, quantizing and encoding the interference signal. By the microprocessor 815, instructions of the computer 104 are received via the Internet, the frequency and bandwidth of the tunable bandpass filter 818 are adjusted to wait for a signal which provided by the medium access controller 814, wherein the signal is in relation to the moment when the specific encoding of a certain synchronous message expected to be transmitted by the cable modem terminate system (CMTS) 105 reaches. Once the signal is obtained by the microprocessor, the sample values of the interference signal obtained by sampling are stored in the memory 816.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the capturing bandwidth of the return signal 2receiver is defined by a center frequency of a plurality of center frequencies, and wherein step (a) 3includes selecting one of the plurality of center frequencies as the center frequency of the 4capturing bandwidth, to provide the ability to select various center frequencies upon which to run different tests (to monitor different frequences across the entire HFC supported spectrum)


	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) / Williams US 2004/0245995 / {Patel (NPL) or Zinevitch US 9,826,263 or Filopovic US 2008/0039045} and further in view of Gotwals US 2017/0353750
As per claim 12, the combo teaches 1claim 1, but is silent on wherein the remote PHY device is located at an 2optical node of the HFC network.  
At least Gotwals US 2017/0353750 teaches a Remote PHY device (RPD) located in a fiber/optical node of an HFC (See figure 1, RPD #10a/b are optical transmitters).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the remote PHY device is located at an 2optical node of the HFC network, to provide a common location for these devices to be located so the technician can test from that one site.



Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) / Williams US 2004/0245995 / {Patel (NPL) or Zinevitch US 9,826,263 or Filopovic US 2008/0039045} and further in view of Chapman US 2015/0295746
As per claim 14, the combo teaches 1claim 13, but is silent on wherein the device at the headend is a programmed 2computer processor associated with a Converged Cable Access Platform (CCAP) core.  
At least Chapman et al. US 2015/0295746 teaches a CCAP core wherein various devices are located there (to include the Remore PHY PW) and that is where Willams’ test equipment/computer can be located as well, which reads on the claim.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify combo, such that wherein the device at the headend is a programmed 2computer processor associated with a Converged Cable Access Platform (CCAP) core, to provide the ability to support well known standards such as the CCAP.



As per claim 15, the combo teaches 1claim 13, but is silent on wherein the device communicating with the headend 2is a programmed computer server.  
At least Chapman et al. US 2015/0295746 teaches a CCAP core wherein various devices are located there (to include the Remore PHY PW) and that is where Willams’ test equipment/computer can be located as well, which reads on the claim.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify combo, such that wherein the device communicating with the headend 2is a programmed computer server, to provide a computer that is part of the test system which can capture the data and provide calculations as to where the actual CPD source is located (up at the headend location where the technician would be located).



Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination.
	2Claim 4: wherein step (c) includes: 
(i) generating from the captured leaked forward signal a reference CPD signal that 3substantially simulates the actual CPD signal; 
4(ii) performing a cross-correlation of the reference CPD signal and the captured return 5signal to produce a correlation peak associated with the actual CPD signal; and
(iii) detecting the actual CPD signal from the correlation. 

Claim 16:  1wherein the server is programmed as a CPD core 2 substantially devoted to the detection of CPD in the coaxial cable plant of the HFC network.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414